DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 92-108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Examiner fails to find the combination of: A) the claimed first and second attachment points to the elongated tube forming respective first and second ends of the filter; B) the first end of the filter has an opening expanded by a wire, wherein the wire comprises said first attachment point, wherein said wire has a looped shape substantially circumferencing said opening; and C) wherein said elongated tube is arranged on an inside of the filter structure.  
A) and C) is described in the specification with respect to at least Figures 1, 2, 4, 6A-6B, & 11A-11C.
B) is described in the specification with respect to Figures 16A, 16B, 17, and 18A-F. 
The filter shown in Figures 16A, 16B, 17, and 18A-18F has a filter ‘second end’ (noted as the smaller cross-section end - indicated by claim limitation ‘wherein said filter has a larger cross-section at the first end compared to the second end) that is not attached to the elongated tube (with reference to the claim limitation ‘a second attachment point connected to said elongated tube forming a second end of said filter’).  Therefore, this embodiment having a wire with a ‘looped shape substantially circumferencing said opening’ cannot also have both first and second attachment points as claimed in claim 92 and, thus, is not supported by applicant’s written description or drawings.
Drawings
The drawings are objected to because Fig. 8B appears to cut off the element number ‘610’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 93-106 are objected to because of the following informalities:  line 1 - ‘Embolic protection device’ should be amended to read --The embolic protection device--.  Appropriate correction is required.
Claim 98 is objected to because of the following informalities: line 2 - ‘expended’ should be amended to read --expanded--.  Appropriate correction is required.
Claim 108 is objected to because of the following informalities: line 1 - ‘A system’ should be amended to read --The system--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 92-105, 107, & 108 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fifer et al. (US Pub. No. 2012/0172915 A1).
Regarding claim 92, Fifer et al. disclose an embolic protection device (Fig. 28A) comprising an elongated tube 564 (Fig. 28A), a filter 552 (Fig. 28A) having a continuous outer surface said filter comprising: a first attachment point 558 (Fig. 28A; also indicated in annotated Fig. 28A below) connected to said elongated tube 564 forming a first end of said filter 552; a second attachment point (see annotated Fig. 28A below) connected to said elongated tube 564 forming a second end of said filter; wherein said first end of said filter has an opening expanded by a wire 555 (Fig. 28A) and wherein said wire 555 comprises said first attachment point 554 (554 is a strut of wire loop 555 which is the first attachment means), wherein said wire 555 has a looped shape substantially circumferencing said opening (Fig. 28A); and wherein said looped shape is configured to form a seal with an intravascular wall when expanded, and wherein said filter 552 has a larger cross-section at the first end compared to the second end wherein said elongated tube 564 is arranged on an inside of the filter structure 552 (Fig. 28A).

    PNG
    media_image1.png
    489
    783
    media_image1.png
    Greyscale

Regarding claim 93, Fifer et al.’s device is capable of meeting the limitation ‘wherein the first end is directed towards the ascending aorta’ since this orientation depends upon the direction and route that the filter is delivered through the vasculature.
Regarding claim 94, Fifer et al.’s device is capable of meeting the limitation ‘wherein the filter is arranged to cover three branches of the aortic arch’ since this orientation depends upon the direction and route that the filter is delivered through the vasculature.
Regarding claim 95, Fifer et al. further disclose wherein said elongated tube 564 is configured to extend centrally through the embolic protection device 552 (Fig. 28A).
Regarding claim 96, Fifer et al. further disclose wherein elongated tube 564 is coaxially arranged with said filter 552 (Fig. 28A).
Regarding claim 97, Fifer et al. further disclose wherein said loop 555 has an inclined angle relative to said elongated tube 564 (see annotated Fig. 28A above).
Regarding claim 98, Fifer et al. further disclose wherein said filter 552 comprises a structured element configured to form the expanded device upon deployment (Fig. 28A).
Regarding claim 99, Fifer et al. further disclose wherein said filter 552 has a conical shape in an expanded state (Fig. 28A).
Regarding claim 100, Fifer et al. further disclose wherein said filter is configured to capture and remove embolic particles (Fig. 28A; paragraph [0018]).
Regarding claim 101, Fifer et al. further disclose wherein the tube 564 has an internal channel (which receives guidewire 566 - Fig. 28A; paragraph [0145]).
Regarding claim 102, Fifer et al. further disclose wherein the filter 552 has an asymmetric shape (see annotated Fig. 28A above indicating the line which the represents the asymmetry on either side).
Regarding claim 103, Fifer et al. further disclose wherein said filter 552 comprises a mesh structure (Fig. 28A; paragraph [0077]).
Regarding claim 104, Fifer et al. further disclose wherein said filter 552 comprises a plurality of woven fibers (Fig. 28A; paragraph [0077]).
Regarding claim 105, Fifer et al. further disclose wherein said filter 552 is blood permeable and configured to block particles from passing through (paragraph [0016] - filters blood to capture and remove particles therefrom).
Regarding claim 107, Fifer et al. further disclose system (Figs. 28A-28D) comprising a sheath 572 (Figs. 28B-D) and an embolic protection device according to claim 92 (see rejection of claim 92 above), wherein said filter 552 is collapsible arranged in said sheath 572 (Figs. 28B-D).
Regarding claim 108, Fifer et al.’s sheath 572 is part of a delivery device - the limitation of it being ‘transfemoral’ all depends on the route the user decides to deliver, and it is considered that since Fifer et al.’s sheath meets all of the structural requirements of the claim, it would be capable of being delivered in such a method.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 106 is rejected under 35 U.S.C. 103 as being unpatentable over Fifer et al. (US Pub. No. 2012/0172915 A1) in view of Demond et al. (US Pub. No. 2002/0161393 A1).


Regarding claim 106, Fifer et al. fail to further disclose wherein said filter is coated with an anti-thrombogenic coating.
However, Demond et al. teach coating a filter membrane with anti-thromogenic agents, such as heparin, in order to reduce the amount of clot that forms on the filter membrane.  It would have been desirable to one of ordinary skill in the art before the effective filing date of the claimed invention to add an anti-thrombogenic coating to Fifer et al.’s filter, as suggested and taught by Demond et al., for the purpose of reducing clotting thereon while it is being used within the vasculature.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 25, 2022